                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                     :             CIVIL ACTION
                                   :
     v.                            :
                                   :
CITY OF PHILADELPHIA, et al.       :             NO. 19-4616

                                ORDER

          AND NOW, this 4th day of January, 2021, it is hereby

ORDERED that:

          (1) plaintiff shall file any second amended complaint

on or before February 1, 2021; and

          (2) if a second amended complaint is not timely filed,

this action will be dismissed with prejudice.



                                       BY THE COURT:


                                       /s/ Harvey Bartle III
                                       ______________________________
                                                                   J.
